Citation Nr: 1119551	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  08-27 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than July 26, 2002 for the assignment of a 50 percent disability rating for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial compensable evaluation for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1968 to August 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi (RO).  In that rating decision, the RO implemented a June 2007 Board decision that awarded an effective date of June 4, 1998 for the grant of service connection for PTSD.  That rating decision also assigned a 10 percent evaluation for the period from June 4, 1998 to July 25, 2002, and it continued a 50 percent evaluation thereafter.  The Veteran appealed asserting that his PTSD should be rated 50 percent from the date of grant of service connection, June 4, 1998.  The Veteran did not "disagree" with the amount of the rating, only the fact that the effective date of the 50 percent rating was not given back to the date of grant of service connection.  As the Veteran has clearly expressed an intent to limit his appeal to the issue of entitlement to an earlier effective date for a specific disability rating for a service-connected condition, the scope of appellate review is limited to this issue only.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The RO, in the September 2007 rating decision, also implemented the Board's decision that awarded service connection for hepatitis C, and it assigned a noncompensable rating, effective from July 28, 2003.  The Veteran only appealed the assigned evaluation. 
 
In August 2009, the Veteran testified before the undersigned during a hearing held at the RO.  During the hearing, the undersigned identified the issues on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claims.  Additionally, the Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).  A copy of the hearing transcript has been associated with the claims folder.

The issue of entitlement to an initial compensable evaluation for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a September 2007 decision, the RO implemented a June 2007 Board decision (which awarded an effective date of June 4, 1998 for the grant of service connection for PTSD), and assigned a 10 percent evaluation for the period from June 4, 1998 to July 25, 2002, and continued a 50 percent evaluation thereafter.  

2.  For the period June 4, 1998 to July 25, 2002, the medical and lay evidence of record shows that the Veteran's PTSD was manifested by a disability picture that most closely approximated a disability that caused occupational and social impairment with reduced reliability and productivity. 


CONCLUSION OF LAW

The disability due to PTSD should be rated as 50 percent disabling for the period from June 4, 1998 to July 25, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) redefined VA's duties to notify and assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  In light of the fact a full grant of the benefit sought on appeal is awarded, the Board finds that no discussion of VCAA compliance is necessary at this time.  

2.  Initial Evaluation for PTSD 

The Veteran asserts that a 50 percent disability rating is in order for PTSD prior to July 26, 2002.   He contends that the 50 percent rating should date back to the date of the award of service connection for PTSD, June 4, 1998.  The Veteran has not asserted that he is seeking an evaluation in excess of 50 percent, and as such, the Board will only discuss whether the Veteran's disability warrants an evaluation up to 50 percent for the period prior to July 26, 2002.  

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating following the award of service connection, such as this matter (which is an appeal from the 2007 RO decision that implemented the effective date of the award of service connection for PTSD), VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  Here, based on a review of the evidence, staged ratings are not applicable. 

The Veteran's disability has been rated as 10 percent for the period prior to July 26, 2002 under a general set of criteria applicable to psychiatric disabilities found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the criteria found at Diagnostic Code 9411, a 10 percent evaluation is assigned under this code for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A higher disability rating of 50 percent rating is warranted when psychiatric disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Even higher ratings (of 70 and 100 percent) are warranted when psychiatric symptoms are shown to be more severe.  Id.   

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings that may be employed in that determination, and it is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability.  VAOPGCPREC 10-95; See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Paraphrasing from the DSM- IV, GAF scaled score from 41 to 50 represents serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF scaled score from 51 to 60 represents moderate symptoms, or moderate difficulty in social or occupational functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the veteran's claim.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  

Here, the Veteran seeks an initial evaluation in excess of 10 percent for PTSD.  In particular, he argues that a 50 percent evaluation is warranted from the date of the grant of service connection.  The Board will discuss whether the Veteran's disability warrants an evaluation up to 50 percent for the period prior to July 26, 2002.  This will require a review of the pertinent treatment records to determine whether the objective medical findings during this period meet the schedular criteria under 38 C.F.R. § 4.130, Diagnostic Code 9411 for a 50 percent evaluation.

A review of the pertinent medical evidence shows that the Veteran began seeking mental health treatment in 1998.  A review of the Veteran's mental health treatment records from 1998 through 2002 show that his PTSD disability caused him to have nightmares, intrusive thoughts, sleep impairment, limited concentration, exaggerated startled response, and depressed mood.  A May 1998 VA mental health evaluation treatment record shows that the Veteran was slightly guarded and he had a depressed mood.  It was noted that his insight and judgment were fair.  The Veteran was diagnosed with PTSD and he was assigned a GAF scaled score of 58.  The record shows that the Veteran continued to attend group therapy sessions and take prescription medication for his symptomatology.  

Next, a June 2002 mental health treatment record shows that the Veteran had a sad affect and mood, and he complained of sleep impairment, nightmares, night sweats, flashbacks, irritability and short temper.  The Veteran was assigned a GAF scaled score of 48.  In comparison, the February 2003 VA examination report shows similar complaints.  The examiner diagnosed severe PTSD and assigned a GAF score of 50.    

Collectively, the aforementioned medical evidence reflects that throughout the period under appeal, the Veteran's PTSD was manifested predominantly by symptoms no more severe than the following:  depressed affect, impaired concentration and memory, irritability, sleeping impairment, and nightmares, and difficulty in maintaining familial relationships. These symptoms more closely approximate the criteria for a 50 percent disability rating.  38 C.F.R. § 4.130.

The Board acknowledges that the findings from a February 1999 VA psychiatric examination report show less severe symptomatology than that associated with the criteria for a 50 percent evaluation.  That examination report shows that the VA examiner found that the Veteran's symptomatology (sleep problems and nightmares) had resolved with medication.  The examiner did not find that the Veteran continued to meet the criteria for PTSD, and he was assigned a GAF scaled score of 85.  The findings in this examination report appear to represent a temporary remission of the symptomatology associated with the Veteran's PTSD, and do not constitute evidence of a decrease in severity of the disability based on a longitudinal review of the entire record.  See Davis v. Principi, 273 F.3d 1341, 1345 (Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306- 307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Indeed, the Veteran was diagnosed with PTSD yet again thereafter.  

In addition to objective medical findings of record, the Board has also considered the GAF scale scores the treating medical professionals have provided the Veteran over the four year period.  Throughout, the Veteran has received a majority of GAF scale scores ranging between 48 and 58.  Such scores are indicative of moderate to serious symptoms.  These scores do indicate more severe symptomatology than that recorded in the February 1999 VA examination, and are consistent with the criteria associated with a 50 percent evaluation.  

Service connection for PTSD was in effect from June 4, 1998, and the medical evidence of record shows the Veteran's disability more closely approximates the symptomatology associated with the criteria for a 50 percent evaluation from that date.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The GAF scores assigned in the VA mental health treatment records are consistent with such a conclusion.  Moreover, the Board observes that the previously assigned effective date of July 26, 2002 for the 50 percent disability rating is arbitrary (based on the date of a filing of a statement by the Veteran) as opposed to evidencing a point in time of worsening of the Veteran's symptoms.  The Board can see no clear difference between the complained of symptoms for the period June 4, 1998 to July 25, 2002 and the period beginning July 26, 2002.  Indeed, the RO's original grant of a 50 percent rating was based in part on the findings reported in the June 2002 VA treatment record.  Therefore, an award of a 50 percent disability rating for PTSD, from June 4, 1998 to July 25, 2002 is warranted.  See 38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 9411.
 

ORDER

An evaluation of 50 percent for PTSD effective from June 4, 1998 to July 25, 2002, is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

The Veteran seeks an initial compensable evaluation for hepatitis C.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the claim.  In particular, the Board finds that a new VA examination is needed.

The Veteran was afforded a VA examination in September 2007.  At that time, the Veteran's hepatitis C was considered stable.  However, in August 2009, the Veteran testified that his hepatitis C is now symptomatic and that he experiences weakness, nausea, vomiting, fatigue and weight loss.  It is unclear whether all or any of the reported symptoms are related to the Veteran's hepatitis C, and a new VA examination is needed to determine current nature and severity of the Veteran's disability due to hepatitis C.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (2002); 38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of a veteran's current condition, VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Here, the last VA examination was almost four years ago, and it appears from the Veteran's August 2009 testimony, that his condition may have worsened since the date of the latest examination.  The prudent and thorough course of action is to afford the Veteran a new VA examination to ascertain the current nature and severity of his hepatitis C.

Prior to any examination, the RO/AMC should seek the Veteran's assistance to obtain any outstanding records of pertinent VA or private treatment and associate them with the claims folder. 

Accordingly, the case is REMANDED for the following action:

1.  Seek the Veteran's assistance and obtain any outstanding records of pertinent VA or private treatment and associate them with the claims folder.  In particular, obtain VA treatment records from the Memphis, Tennessee VAMC dating since August 2008.  

2.  Schedule a VA examination to determine the current nature and severity of hepatitis C.  The claims file should be reviewed and that review should be indicated in the examination report.  The examiner should indicate whether the Veteran's hepatitis C is manifested by current symptoms of fatigue, malaise, anorexia, and hepatomegaly, and the frequency of such symptoms, and whether dietary restrictions or continuous medication is required.  The examiner should indicate whether the Veteran suffers from incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) and the total duration of such episodes during the past 12-month period.  The examiner should also state what impact, if any, the Veteran's hepatitis C has on his employment.

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. The Board will take this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
TANYA A. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


